SILVESTRI, Senior Judge,
dissenting.
Because I disagree with the majority’s conclusion that in order to “bridge” previous service time for purposes of calculating an employee’s seniority, a formal “reinstatement” pursuant to Section 28 of the General *170Civil Service portion of the Second Class City Code (Code)1 is required, I dissent.
As noted by the majority, Section 20.1 of the Code, 53 P.S. § 23454, dictates that seniority be used by the City of Pittsburgh (City) when determining which employees are to be laid off during economic reductions in the workforce. This Section provides as follows:
If for reasons of economy, lack of funds, abolition of position or positions, or for any other reasons it becomes necessary for any city of the second class to reduce the number of employees then, the city shall follow the following procedure:
[[Image here]]
... [T]he reduction shall be effected by suspending the last employe or employees regardless of title or classification, including probationers, provisional and substitute employees that have been appointed. Such removal shall be accomplished by suspending in numerical order, commencing with the last employe appointed, all recent appointees until such reduction shall have been accomplished.
While the foregoing requires that seniority be used by the City in determining which employees are to be laid off during economic reductions in the workforce, contrary to the majority’s conclusion, there is nothing in the statute which dictates how the City is to calculate seniority.
Jody Reinsel, the City’s Personnel Administrator, testified that in the seven years that she has been employed with the City’s personnel department, the method of calculating an employee’s seniority has been by crediting an employee for all full time benefited employment in any City department. This method of calculating seniority is referred to as “bridging” since one’s previous service is “bridged” together with one’s current service. The majority would hold, as did the trial court, that the City is only permitted to “bridge” previous service time where an employee has been formally “reinstated” pursuant to Rule X of the Code, 53 P.S. § 23431 (Rule X sets forth who is Eligible for Reinstatement to a previously held position and the method of such Reinstatement, see Majority Opinion, pp. 167 & 168 for text of Rule X). The majority views the bridging of previous service for purposes of calculating seniority as a benefit of reinstatement; however, there is nothing in Rule X, nor the Code in general, from which such a conclusion can be drawn. Moreover, the majority fails to cite any statutory authority for the imposition of such a requirement.
Nothing in the Code prohibits the City from using its method of calculating seniority by bridging an employee’s previous full time benefited service with current service. The evidence of record reveals that the City’s method of calculation is a longstanding uniformly administered policy, which is not arbitrary and which does not deprive any employee of a constitutionally protected interest. Thus, I would reverse the trial court’s conclusion that the City’s method of calculating seniority violates due process.

. Act of May 23, 1907, P.L. 206, added by Section 1 of the Act of June 20, 1947, P.L. 663, as amended, 53 P.S. § 23461.